Citation Nr: 1511765	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  08-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to an increased evaluation for bipolar disorder and generalized anxiety disorder (previously shown as dysthymic/depressive disorder and anxiety disorder and/or as major depressive disorder), evaluated as 10 percent disabling prior to October 24, 2008; 30 percent disabling from October 24, 2008, to July 27, 2009; and 50 percent disabling from July 28, 2009, to December 25, 2012; and 70 percent disabling from December 26, 2012. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, denied the Veteran's application to reopen a claim of entitlement to service connection for a right shoulder disability and continued a 10 percent evaluation for dysthymic disorder and anxiety disorder (previously classified as major depressive disorder),  Jurisdiction of the case has since been transferred to the RO in Waco, Texas.

During the pendency of the appeal in a June 2009 rating decision, the RO increased the evaluation of the Veteran's service-connected psychiatric disability to 30 percent disabling, effective October 24, 2008, and in a December 2009 rating decision increased the evaluation to 50 percent disabling, effective July 28, 2009.  In March 2010, the RO recharacterized the Veteran's service-connected psychiatric disability as bipolar disorder and generalized anxiety disorder, previously shown as dysthymic/depressive disorder and anxiety disorder and/or as major depressive disorder.  Most recently, in a January 2013 rating decision, the RO increased the disability evaluation for the psychiatric disability to 70 percent disabling effective December 26, 2012.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of these proceedings has been associated with the Veteran's claims file.  

In April 2012, the Board reopened the Veteran's claim for a right shoulder disability and remanded that matter as well as the other two claims currently on appeal for further development which has been completed, and the claims have been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability, currently diagnosed as right shoulder impingement syndrome and rotator cuff tear, status-post surgical decompression and rotator cuff repair is related to her active service. 

2.  Prior to October 24, 2008, the Veteran's bipolar disorder and generalized anxiety disorder was manifested by decreased working memory, depressed mood, anxiety, and occasionally rapid speech.  

3.  From October 24, 2008, to July 27, 2009, the Veteran's bipolar disorder and generalized anxiety disorder was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships. 

4.  From July 28, 2009, to December 25, 2012, the Veteran's bipolar disorder and generalized anxiety disorder was not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.

5.  From December 26, 2012, the Veteran's bipolar disorder and generalized anxiety disorder has not been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right shoulder impingement syndrome and rotator cuff tear, status-post surgical decompression and rotator cuff repair are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Prior to October 24, 2008, the criteria for a 30 percent disability evaluation, but not higher, for bipolar disorder and generalized anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2014).

3.  From October 24, 2008, to July 27, 2009, the criteria for a disability evaluation in excess of 30 percent for bipolar disorder and generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2014).

4.  From July 28, 2009, to December 25, 2012, the criteria for a disability evaluation in excess of 50 percent for bipolar disorder and generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2014).

5.  From December 26, 2012, the criteria for a disability evaluation in excess of 70 percent for bipolar disorder and generalized anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for a right shoulder disability, which represents a complete grant of the benefit sought on this issue.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 with regard to this issue. 

As to the remaining issue, in correspondence dated in May 2007, prior to the November 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2007 letter informed the Veteran that in order to establish a higher rating for her psychiatric disorder, the evidence would need to show that her disability had increased in severity.  She was informed of the type of evidence that could be submitted to support her increased rating claim.  She was also notified of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of her service-connected disorder since she was last examined in December 2012.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

As noted above, in October 2011, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the October 2011 hearing before the Board.  Neither the Veteran nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  

Additionally, as noted above, the Board remanded this matter in April 2012.  Relevant to the claim currently on appeal, the Board instructed the AOJ to obtain outstanding treatment records, provide the Veteran an updated examination for her disorder, and to readjudicate the claim.  Subsequently, additional treatment records were associated with the claims folder, the Veteran was afforded an examination in December 2012, and her claim was readjudicated in a January 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Thus, the duties to notify and assist have been met.

Right Shoulder Disability

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

 The medical evidence reflects that the Veteran has a right shoulder disability, currently diagnosed as right shoulder impingement syndrome and rotator cuff tear, status-post surgical decompression, and rotator cuff repair.  See December 2012 VA examination report.

 The Veteran essentially asserts that she experienced right shoulder problems during service and ever since service discharge.  Although service treatment records are negative for any complaints related to the right shoulder, the Veteran indicated having problems with both shoulders in her December 1999 application for VA compensation which was filed prior to service discharge.  A May 2000 VA examination report reflects the Veteran's complaints of shoulder pain; evaluation and x-rays were negative for any abnormality.  Private treatment records reflect that the Veteran complained of shoulder pain beginning in March 2001.  

The Veteran was afforded a VA examination in October 2008.  Based on review of the evidence and evaluation of the Veteran, the examiner opined that the Veteran's complaints of shoulder pain in March 2001 were not caused by or related to her complaints in 2000.  The examiner cited to the negative evaluation and x-ray findings in 2000, and noted that the subjective complaint of right shoulder pain in December 1999 did not represent an injury to the right shoulder that would be significant for any type of trauma that would lead to impingement syndrome or tear of the supraspinatus rotator cuff of the right shoulder.  She concluded that the Veteran's right shoulder supraspinatus tear occurred following service discharge and was not related in any way to service. 

She was afforded another examination in December 2012.  Upon review of the record, including the Board's April 2012 remand instructions, and evaluation of the Veteran, the examiner noted that there were no service treatment records regarding the right shoulder but there were complaints of right shoulder pain in March 2001, less than one year after service discharge.  In recalling the relevant medical history, the examiner noted that the Veteran's complaints of right shoulder pain, which was eventually diagnosed as impingement syndrome leading to rotator cuff tear, within one year of service discharge, if within the presumptive period, would be as likely as not related to the current shoulder disability.  The examiner found that based on the evidence that the current right shoulder disability was as likely as not related to the condition noted in March 2001. 

The Board finds that both VA examination reports are inadequate.  As noted in the April 2012 Board remand, the October 2008 examination report was rendered prior to receipt of additional evidence.  The December 2012 VA examiner based his opinion that the Veteran's right shoulder disability was subject to presumptions, however, it is not subject to such.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, the examiner placed great emphasis on the lack of service treatment records confirming the Veteran's complaints of  right shoulder pain in service, which the Veteran is both competent and credible to report.  Additionally, this opinion is inadequate because the examiner did not comment on the Veteran's report of in-service symptoms, and instead improperly relied solely on the absence of evidence in the service treatment records to provide an opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's right shoulder disability. Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, she is without a doubt competent to report that she experienced shoulder pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a) (2) (2014); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

Her assertions in this case are credible and supported by the in-service and post-service evidence.  In addition, the medical evidence shows that the Veteran's current right shoulder disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that her diagnosed shoulder disability is related to her service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) (noting that "expert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) her application claim prior to service discharge citing shoulder pain, (3) documented right shoulder complaints reflected within a year of service discharge, (4) the lack of any evidence of an intervening event, (5) and her competent and credible history of relevant symptoms during and ever since service discharge.  Given the short gap in time and the absence of any intervening injury, the evidence tends to show that the current condition is more likely than not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right shoulder disability has been established.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bipolar Disorder and Generalized Anxiety Disorder

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9432.  Diagnostic Code 9432 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (bipolar disorder and generalized anxiety disorder).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, the AOJ has already staged the Veteran's disability evaluation as indicated by the various evaluations.  The Board will determine whether further staged evaluations are warranted. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2014).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2014).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38  C.F.R. § 4.130, Diagnostic Code 9432 (2014).

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to bipolar disorder and generalized anxiety disorder, for which service connection has been established, the record shows additional diagnoses of depressive disorder, which is not currently service-connected though this disorder was previously shown and for which service-connected disorder was characterized, dependent personality disorder, and dysthymic disorder.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's bipolar and anxiety disorders and that resulting from her nonservice-connected disorders.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to her service-connected bipolar disorder and generalized anxiety disorder.


Prior to October 24, 2008

The Veteran essentially contends that her psychiatric disability is more disabling than the 10 percent evaluation assigned prior to October 24, 2008.  

Private treatment records dated in April 2006 showed that Veteran had difficulties in maintaining focus at times displaying mildly psychomotorically agitation and anxiety (not disabling).  She had no suicidal ideation.  On evaluation, the clinician found that she had a normal attention span, normal memory retention, average immediate memory, relatively lower score for working memory, and normal motor and problem solving.  It was noted that the Veteran was quick to express emotion, and likely to become depressed and self-demeaning with stress.  The clinician observed rushed speech, accelerated thinking, and physical hyperactivity at times.  Diagnoses of moderate to severe recurrent major depression without psychotic features, bipolar disorder versus hypomanic disorder, and depressive personality with self-defeating personality traits and avoidant personality features were noted.  

On VA examination in August 2007, the Veteran endorsed a depressed mood, anxiety, and dysphoria.  Upon evaluation, the examiner observed that the Veteran maintained good eye contact, her voice was normal in tone and pace, affect was fairly full-ranging and appropriate.  She was able to track the conversation well without impairment of concentration or attention span.  She exhibited mild psychomotor agitation in the form of mild tremulousness, and her speech was occasionally rapid reflecting underlying anxiety but she was easily understood as her pace was not significantly abnormal.  The Veteran's memory was functionally intact, her thinking was logical and goal-oriented, and there was no indication of a thought disorder.  The examiner concluded that the Veteran had episodes of depression and had fairly chronic problems with anxiety.  With regard to the effects of her disorder on occupational and social functioning, the examiner found her symptoms to be mild and would be expected to decrease work efficiently, and ability to perform occupational tasks only during periods of significant stress.  The examiner indicated that the Veteran had no work difficulties associated with her disorder, as she had a history of getting along well with co-workers and supervisors, and demonstrated excellent social skills during the interview.  Additionally, the Veteran was able to maintain a long-term marriage and had several friends with whom she interacted.  Stress tolerance was reduced as indicated by her tendency to withdraw under stress, and she lacked the confidence in her abilities but was generally able to perform work duties in a satisfactory manner.  She was capable of engaging in normal activities of daily living and had some pleasurable pursuits; and her judgment, insight, and abstract reasoning were intact.  Diagnoses of dysthymic disorder and anxiety disorder, not otherwise specified, were noted; and a GAF score of 65 was assigned.  

Private treatment records dated in May 2008 showed that the Veteran presented with depression with daily napping, tending to isolate and stay at home, difficulty with organization and completing activities, and being easily distracted.   Her moods could swing in one day or over the course of several days.  She was noted to be oriented times four, cognition was logical/coherent/organized with mild psychomotor agitation, okay eye contact, diminished interest in activity, significant distraction and disorganization, normal rate of speech, and goal and future focused.  Diagnoses of severe recurrent major depression without psychotic features and anxiety disorder not otherwise specified were noted, and a GAF score of 50 was assigned.  

Based on the evidence, the Board finds that a 30 percent disability evaluation is warranted.  The Veteran demonstrated decreased working memory, depressed mood, anxiety, and occasionally rapid speech.  Additionally, her GAF scores of 50 and 65 reflect milder to more serious symptoms.  Scores from 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy or theft within the household) but generally functioning pretty well, and having some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Meanwhile, scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Overall, the Board finds that the Veteran's psychiatric symptoms are more accurately reflected in a 30 percent evaluation.  However, she has not demonstrated  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships to warrant an evaluation in excess of 30 percent.

October 24, 2008, to July 27, 2009

The Veteran essentially contends that her disorder is more disabling than contemplated by the current 30 percent evaluation assigned from October 24, 2008, to July 27, 2009.  

On VA examination on October 24, 2008, the examiner noted that the Veteran presented well socially without unusual behaviors or mannerisms.  She expressed herself well and did not have any cognitive difficulties.  Also, her grooming and hygiene were satisfactory, and she was alert and oriented.  The Veteran indicated that she got along well with others at her job but had some difficulty with concentration, which the examiner could not determine was due to her shoulder pain or mood problems.  She reported being married for 10 years, having a good relationship with her husband, and having a solid marriage despite her mood swings.  Although she was socially avoidant and became stressed if she was around too many people, she had a few friends and went to a friend's house for dinner on occasion.  The examiner cited the Veteran's diagnosis of dependent personality disorder as the cause of her social withdrawal.  The Veteran indicated that her mood was variable, at times being energetic during which she was able to clean her house and felt good, but 50 percent of the time she was depressed.  During these low times, she enjoyed walking her dog and interacting with her husband, and while her desire to socialize was decreased she could force herself to go out.  She endorsed irritability which she attributed to pain.  The Veteran also described anxiety at times but the examiner found this to be subclinical; she felt apprehensive at leaving the house but was not socially isolated and could leave the house when required.  She was not suicidal nor anhedonic.

On mental evaluation, the examiner observed that the Veteran maintained good eye contact, voice was normal in tone and pace, affect was full ranging and appropriate, and underlying mood was described as dysphoric.  The Veteran tracked the conversation well without impairment of concentration or attention span, but she indicated some reduction of concentration in work setting under stress.  Psychomotor activity was within normal limits, memory was functionally intact, thinking was logical and goal-oriented, and there were no indication of a thought disorder.  The examiner concluded that the Veteran had chronic low mood and did not describe symptoms of such severity as to consider a manic condition or bipolar disorder.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder but generally has satisfactory functioning in terms of routine behavior, self-care, and her conversation was normal.  The Veteran indicated that her work week was limited but that was due to physical rather than psychological problems.  Concentration was reduced due to her depressed mood, and low energy affected her work pace.  While she was shy, she was able to maintain contact with others at work for many types of employment.  She was able to maintain a long-term marriage and denied having any martial problems, and occasionally interacted with others socially.  She was able to understand, remember, and carry out detailed and simple direction; when concentration was reduced she needed detailed instructions repeated or written down.  Stress tolerance was reduced and she described a tendency to withdraw under the impact of stress.  She was capable of normal activities of daily living, lived independently, took care of her own needs, and had some pleasurable activities.  Her judgment, insight, and abstract reasoning did not appear limited.  The examiner observed that the Veteran's depression appeared to have slightly worsened since her last examination.  A diagnosis of dysthymic disorder was noted, but her symptoms were insufficient for a diagnosis of major depression.  A GAF score of 60 was assigned. 

A private psychiatric evaluation in January 2009 noted that the Veteran struggled with anxiety, feeling down for a couple of days, and feeling mildly hopeless and helpless; but she denied panic attacks.  On mental status evaluation, the clinician found the Veteran to be pleasant, speaking rapidly, clear sensorium, and oriented times four.  Her thoughts were logical and goal-directed with no tangentially or circumstantiality.  There was no evidence of mania or hypomania, psychosis or thought disorder, or suicidal or homicidal ideation.  Diagnoses of generalized anxiety disorder and depressive disorder not otherwise specified were noted; and a GAF score of 64 was assigned.  

Private treatment records throughout this period showed that the Veteran was anxious, but was alert and oriented without suicidal or homicidal ideation.  Mental status was unremarkable. 

Based on the evidence, the Board finds that an evaluation in excess of the current 30 percent is not warranted.  At no time during the relevant period has she been shown to have flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  In fact, her affect was full, her speech was normal, no panic attacks were noted and certainly none occurring once a week or more, her memory was intact, as was her memory and thoughts, she had a solid marriage with her husband, and had friends.  Although she had depressed moods, this is adequately contemplated by the current 30 percent evaluation.  Additionally, her GAF scores of 60 and 64 reflect some mild symptoms which are congruent with the current evaluation.  See supra 38 C.F.R. § 4.130 (2014).

July 28, 2009, to December 25, 2012

The Veteran asserts that his disorder is more disabling than contemplated by the current 50 percent evaluation assigned from July 28, 2009, to December 25, 2012.

Private treatment records dated from July 2009 to August 2009 showed that the Veteran was alert, oriented outside from fidgeting, and without suicidal or homicidal ideation.  Mental status was unremarkable.  

A September 2009 private treatment report noted that the Veteran was depressed and had problems with concentration.  Her hobbies included walking her dog and watching television.  On mental status evaluation, she was well-groomed and dressed in appropriate casual clothes, was oriented in all spheres, cooperative, and spoke logically and coherently.  She was mildly depressed and anxious without evidence of psychosis, construction of or inappropriateness of affect, or obvious impairment of judgment.  A diagnosis of depressive disorder, not otherwise specified was noted, and a GAF score of 60 was assigned.  

Private treatment records dated from October 2009 to November 2009 reflected that Veteran was alert and oriented, quite scattered with rapid speech, depressed, and tearful.  She denied any suicidal or homicidal ideation.   

A November 2009 VA examination report reflected that the Veteran was anxious, afraid of everything, incapable, disinterested, and lost.  She continued to be married but feared that she was not keeping up her end of the bargain by not working and not doing anything for the home.  Her daily activities included rising to pack her husband's lunch and breakfast, walking the dog, emailing, making listing to organize her day, running errands if she was feeling up to it, otherwise she napped, showered, and cooked if she felt like it.  She watched television in the evening and rarely went to a friend's home or invited anyone over.  

On mental status evaluation, the Veteran exhibited high psychomotor behavior, frequently fidgeting, rubbing her thighs, or looking around.  She attempted to be cooperative but was quite uncomfortable.  Her affect was blunted, and she described depressive and anxious symptoms in general.  She maintained minimal personal hygiene and basic activities, but with less and less motivation.  She was not suicidal and there were no delusions, hallucinations, or formal thought disorder.  She was distractible and speech was circumstantial at times.  The Veteran denied ritualistic behaviors, and she was oriented to person, place, time, and situation.  Speech was obscure or self-critical, and she appeared mildly agitated.  Anxiety appeared in generalized form with high psychomotor activities, and there were no discrete panic attacks.  Depressive symptoms were significant with episodes lasting three to four months.  She felt low mood daily, nearly all day with marked loss of pleasures, was unmotivated to walk the dog or do errands, and rarely laughed.  She had poor sleep, felt slowed, had low energy, and day time slept, had decreasing self-worth, and had increased irrational guilt.  Cognitively she felt more distracted, unable to make decisions, and was poorly focused but she was not preoccupied with death.  The Veteran felt high energy in spurts which lasted for three or four days with some decreased need to sleep, being more talkative and having rapid speech, and having increased goal pursuit.  She felt a good sense of well-being but was not euphoric or engaged in self-destructive pleasure seeking, nor did she have racing thoughts or mind.  She may be more distractible and thought she had attention deficit disorder.   She was more frequently depressed in the last few years and especially the last year.  Diagnostic testing showed that depression or mood disorder were the primary problems and anxiety was secondary to the agitation from depression possibly compounded with some extremes of elevated mood, or possible mixed mood state on the bipolar spectrum.  

The examiner found the Veteran to be quite dysfunctional that day.  She commented that the Veteran's occupational and social impairment appeared to show reduced reliability and productivity due to mood swing problems and possible mood swing disorder, sometimes circumstantial speech, impaired disturbance of motivation, and high agitation.  The examiner noted that this was possibly a temporary exacerbation of her condition.  Diagnoses of depressive disorder, not otherwise specified, and bipolar disorder, not otherwise specified were noted, and a GAF score of 55 was assigned.  

A January 2010 private treatment record showed that the Veteran helped her husband get ready for work, plan dinners, walk her dog twice a day, ran errands, watched television, and day time napped.  She described being sad, anxious, and nervous; and endorsed dysphoric mood, easy to tear and crying, negative thinking, guilt, helplessness, not significant hopelessness, not pessimistic, decreased energy, increased fatigability, feeling like she was lazy, anhedonia, and her feelings were not constant as they varied significantly.  She described general anxiety disorder as she had difficulty in new or novel situations causing her often to be queasy or nauseated but not vomit.  She had no other symptoms of panic disorder.  She did not have suicidal ideation.  The Veteran indicated that she had manic periods which were brief and less than half a day as mood changed quickly.  She endorsed pressured speech, accelerated or racing thoughts, and taking naps during the manic periods.  She did not have a delusional belief system or any hallucinations.  The clinician opined that the Veteran had bipolar type II or cyclothymic disorder.  

On mental status evaluation, the clinician noted that the Veteran was neat and clean, and exhibited a faster personal tempo or pace.  She was verbal, fluent, articulate, cordial, cooperative, and pleasant.  She maintained excellent eye contact.  Her affect was a mixture of anxiety and depression.  There were no misperceptions, and there was no some lapse in attention, concentration, or shifts of thinking.  There were no obvious signs of psychotic thought process, and thought process appeared to be logical, rational, fast paced, but relatively intact.  Diagnoses were mixed bipolar type 2, mostly depressed versus cyclothymic disorder, and general anxiety disorder.  A GAF score of 55 was assigned.  These diagnoses and the GAF score was reiterated in a March 2010 report.  

Private treatment records dated in March 2010 noted diagnoses of bipolar disorder type II and general anxiety disorder, and a GAF score of 55.  

A VA examination report was rendered in March 2010, which was provided based on review of the medical records.  The examiner found that the diagnosis of mixed bipolar II disorder, mainly depressed and generalized anxiety disorder were the most accurate and current diagnoses.  The examiner noted that the current diagnoses reflected progression of /gradual recognition of a clinical depression of a bipolar type.  She found that the Veteran was first diagnosed with major depressive disorder, which is the chief complaint of bipolar disorder diagnosis.  She indicated that the Veteran's mood disorder was bipolar II and generalized anxiety disorder as the process began in service.  This information now changed the Veteran's disorder on her overall social and occupational function which was appropriately given reduced reality and productivity due to such symptoms as disturbances of motivation and mood, periods of anxiety, and difficulty establishing and maintaining effective work and social relationships.  

On VA examination in March 2011, the Veteran denied social acts or self-harm and reported striking her husband once but denied on-going violence or assaultive behavior.  She reported depression, anxiety, nervousness, fear, marital strain, racing thoughts, jitteriness, stress, worry, restlessness, irritability, low self-esteem, being overwhelmed by routine activities, and experiencing increased isolation, reduced motivation, emotional sensitivity, and lability.  Her psychiatric symptoms occurred daily without significant remission of symptoms.  She was married to her husband for 12 years and had good relationships with immediate family members, but had no friends since she had recently moved.  

On mental status evaluation, the Veteran was noted to have adequate grooming and hygiene, and dressed appropriately.  She displayed good eye contact without inappropriate behavior.  There was evidence of marked psychomotor activity by her constant shifting in her chair, shrugging her shoulders, and rubbing her legs.  Her speech was rapid and restless, her interaction was cooperative, her mood was anxious, and her affect was congruent to mood.  She denied hallucinations, no delusions were elicited, and there was no evidence of her responding to internal stimuli.  Thought processes were slightly circumstantial but coherence without irrelevant details or repeated words or phrases.  Thought content was relevant and appropriate without anomalies, auditory comprehension was intact, and insight and social judgment were fair.  The Veteran did not acknowledge panic attacks.  She reported initial insomnia during depressive episodes, and decreased need for sleep at times. The examiner also noted that the Veteran negated obsessive compulsive or ritualistic behavior that interfered with routine activities.  She denied significant problems with impaired impulse control; and she was alert and fully oriented to person, place, time, and situation.  Her ability to maintain minimal personal hygiene was at time compromised by reduced motivation secondary to her depression, and she no longer drove due to confusion and loss of direction.  There were no clear deficits noted in recent or remote memory, concentration was impaired, and she was distracted during the evaluation.  Diagnoses of bipolar II disorder and generalized anxiety disorder were noted, and a GAF score range of 48 to 50 was assigned.  

Based on the evidence, the Board finds that the Veteran's psychiatric disability is adequately contemplated by the current 50 percent evaluation.  She has not demonstrated suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  The Veteran consistently denied social ideation, she maintained her appearance and hygiene, her speech was quick and circumstantial but otherwise understood, and she maintained a relationship with her husband.  While she was depressed, there is no indication that it affected her ability to function.  Additionally, her GAF scores of 48 to 50, 55, and 60 are commensurate with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See supra Diagnostic and Statistical Manual of Mental Disorders.  These scores are in keeping with a 50 percent disability evaluation.  

From December 26, 2012

The Veteran contends that her disorder is more disabling than contemplated by the current 70 percent evaluation assigned from December 26, 2012. 

On VA examination on December 26, 2012, it was noted that the Veteran was married, talked to neighbors but did not do things with them, and her hobbies were spending time with her dog, cooking, doing laundry, and watching television.  Her current anxiety level was a seven on a scale from one to ten, she had more panic attacks but not more than ten total since her March 2011 examination.  She denied obsessive/ritualistic behavior, delusions, and paranoia; but endorsed hearing faint music and not being able to sleep.  

The examiner observed that the Veteran was cooperative, friendly, polite, maintained good eye contact, and easily established rapport.  Her speech was spontaneous with normal rate, rhythm, and tone, with normal reaction time to questions.  Her mood and affect were generally flat and mood ranged from depressed to somewhat anxious at times, and tearful when talking about the death of her dog.  Her mental activity was logical, relevant, coherent, and goal directed.  Reality testing was intact, thought content was normal, and there was no evidence of psychomotor agitation/retardation, pressured speech, racing thoughts, circumstantiality, or tangentiality at time of evaluation.  She was alert and oriented in all spheres, her memory (including immediate, recent, and remote) was generally intact, attention and concentration were good, comprehension and understanding were adequate, abstraction was good, and judgment and insight were acceptable. The Veteran denied current suicidal ideation/intention/plans.  As to occupational and social impairment, she had occasional decrease in work efficiency and intermittent periods of inability to perform occupational task although generally functioning satisfactorily.   

Her symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a work like setting), racing thoughts.  Diagnoses of bipolar II disorder and generalized anxiety disorder were noted, and a GAF score of 45 was assigned.  

The Board finds that an evaluation in excess of the current 70 percent disability evaluation is not warranted.  Based on the evidence cited above, the Veteran has not been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Furthermore, her GAF score of 45 reflects serious symptoms which are contemplated in the 70 percent evaluation. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Aside from the various disability evaluations for her psychiatric disorder, the Veteran is assigned a 10 percent disability evaluation for degenerative changes in the low back and left knee, 10 percent disability evaluation for tinnitus, 10 percent disability evaluation for tinnitus, and non-compensable evaluation for lymphocytic colitis.  The Veteran has at no time during the period under consideration indicated that she believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect her symptomatology.  Further, the Veteran has at no point during the current appeal indicated that her service-connected psychiatric disorder results in further disability when looked at in combination with these other service-connected disability.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's psychiatric disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Service connection for right shoulder impingement syndrome and rotator cuff tear, status-post surgical decompression and rotator cuff repair is granted.  

Prior to October 24, 2008, a 30 percent disability evaluation, but not higher, for bipolar disorder and generalized anxiety disorder is allowed, subject to the regulations governing the award of monetary benefits.

From October 24, 2008, to July 27, 2009, a disability evaluation in excess of 30 percent for bipolar disorder and generalized anxiety disorder is denied.

From July 28, 2009, to December 25, 2012, a disability evaluation in excess of 50 percent for bipolar disorder and generalized anxiety disorder is denied.

From December 26, 2012, a disability evaluation in excess of 70 percent for bipolar disorder and generalized anxiety disorder is denied.


REMAND

As to the claim for a TDIU, in the April 2012 remand the Board directed the AOJ to obtain a VA examination for the Veteran's psychiatric disorder.  In so doing, the VA examiner was to address the Veteran's employability.  Although a VA examination was rendered in December 2012, the examiner did not address the Veteran's employability as directed by the Board.  Additionally, by action of this decision, the Veteran has been granted service connection for a right shoulder disability.  Therefore, the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of her service-connected disabilities on her ability to work. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner should provide opinions as to the functional impairments caused by the service-connected disabilities with regard to her ability to perform tasks, including sedentary and physical tasks.

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review.


2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


